Case 2:20-cv-00751-DMG-MRW Document 13 Filed 04/23/20 Page 1 of 2 Page ID #:39




   1 Elliot Gale (Bar #263326)
       egale@gajplaw.com
   2 Joe Angelo (Bar #268542)
       jangelo@gajplaw.com
   3 Gale, Angelo, Johnson, & Pruett, P.C.
       1430 Blue Oaks Blvd., Ste. 250
   4 Roseville, CA 95747
     916-290-7778 ph
   5 916-721-2767 fax
     Attorneys for Plaintiff
   6 Monique Whittiker

   7

   8
                                UNITED STATES DISTRICT COURT

   9
             CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION

  10

  11
       MONIQUE WHITTIKER                           Case No.: 2:20-cv-00751-DMG-MRW

  12
                   Plaintiff,
                                                   PLAINTIFF’S NOTICE OF
  13
             vs.                                   VOLUNTARY DISMISSAL OF
                                                   DEFENDANT TD BANK USA, N.A.
  14
       TD BANK USA, N.A.                           PURSUANT TO FEDERAL RULE
                                                   OF CIVIL PROCEDURE 41(A)(1)
  15
                   Defendant

  16

  17

  18 PLEASE TAKE NOTICE that Plaintiff Monique Whittiker, pursuant to Federal

  19 Rule of Civil Procedure 41(a)(1), hereby voluntarily dismisses TD Bank USA, N.A.

  20 as to all claims in this action, with prejudice.

  21         Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:

  22         41(a) Voluntary Dismissal

  23         (1) By the Plaintiff

  24               (a) Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66

  25                   and any applicable federal statute, the plaintiff may dismiss an

  26                   action without a court order by filing:

  27                      (1) a notice of dismissal before the opposing party serves either

  28                            an answer or a motion for summary judgment.

                                                  1
                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
Case 2:20-cv-00751-DMG-MRW Document 13 Filed 04/23/20 Page 2 of 2 Page ID #:40




   1        Defendant TD Bank USA, N.A. has neither answered Plaintiff’s Complaint,
   2 nor filed a motion for summary judgment. Accordingly, the matter may be

   3 dismissed against it for all purposes and without an Order of the Court.

   4

   5 Dated: April 23, 2020                          Gale, Angelo, Johnson, & Pruett, P.C.
   6
                                          By:        /s/ Joe Angelo
   7
                                                       Joe Angelo
   8                                      Attorney for Plaintiff
   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                2
                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
